        Case: 1:19-cv-02829-DAP Doc #: 13 Filed: 07/07/20 1 of 1. PageID #: 63
                                                                                  Granted.
                                                                                  It is SO ORDERED.
                                                                                  s/Dan Aaron Polster
                       IN THE UNITED STATES DISTRICT COURT                        United States District Judge
                        FOR THE NORTHERN DISTRICT OF OHIO
                                                                                  July 7, 2020
                                 EASTERN DIVISION

 FELIX LOPEZ,                  )                    CASE NO. 1:19 CV 2829
                               )
          Plaintiff,           )                    JUDGE DAN A. POLSTER
                               )
 v.                            )
                               )                    JOINT MOTION FOR APPROVAL OF
 GOE LANDSCAPING & EXCAVATING, )                    SETTLEMENT AND FOR DISMISSAL
 LLC et al.,                   )                    WITH PREJUDICE
                               )
          Defendants.

        Plaintiff Felix Lopez and Defendants GOE Landscaping & Excavating, LLC and Robert

Dillon (collectively referred to as the “Parties”) respectfully move the Court to enter an Order in

the form filed herewith approving the settlement reached by the Parties and dismissing this matter,

with prejudice.

        The Parties’ settlement is memorialized in the Settlement Agreement that is being filed

herewith as Exhibit A. The Settlement Agreement resolves all of the claims Plaintiff asserted or

could have asserted against Defendants, including claims under the Fair Labor Standards Act

(“FLSA”).

        The Parties respectfully submit that the Settlement Agreement satisfies the criteria for

approval under § 216(b) of the FLSA. The Settlement Agreement was achieved following arms-

length negotiation between the Parties and a dispute as to the material facts of this litigation. If

approved by the Court, the Settlement Agreement will fully and finally resolve all issues between

Plaintiff and Defendants.

        Provided the Court approves the Settlement Agreement, the Parties further request that the

Court enter an Order dismissing this matter, with prejudice, each party to bear its own costs and

fees.
